

Eighth Amendment
to
First Restated Credit Agreement
 
This EIGHTH AMENDMENT TO FIRST RESTATED CREDIT AGREEMENT (this “Eighth
Amendment”), dated as of March 21, 2011, is among HALLMARK FINANCIAL SERVICES,
INC., a Nevada corporation (“Borrower”), AMERICAN HALLMARK INSURANCE COMPANY OF
TEXAS, a Texas insurance corporation (“AHIC”), HALLMARK INSURANCE COMPANY
(formerly known as Phoenix Indemnity Insurance Company), an Arizona insurance
corporation (“HIC”), each other Obligor, and THE FROST NATIONAL BANK, a national
banking association (“Lender”).
 
RECITALS:
 
Borrower, AHIC, HIC, and Lender have previously entered into the First Restated
Credit Agreement dated as of January 27, 2006 (such agreement, together with all
amendments and restatements, the “Credit Agreement”).
 
Borrower has requested an increase of the Revolving Commitment and other
amendments to the Credit Agreement.
 
Lender has agreed to amend the Credit Agreement, subject to the terms of this
Eighth Amendment.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:
 
ARTICLE I


Definitions
 
1.1           Definitions.  All capitalized terms not otherwise defined herein
have the same meanings as in the Credit Agreement.
 
ARTICLE II


Amendments to Credit Agreement
 
2.1           Amendments to Credit Agreement Section 1.1.
 
(a)           The definition of “Combined Ratio” is deleted in its entirety and
the following is substituted in lieu thereof:
 
“Combined Ratio” means the net combined ratio of Borrower and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP and in the same
manner as used in the determination of the net combined ratio of Borrower and
its consolidated Subsidiaries as stated in Borrower’s filed SEC Form 10-Q for
the fiscal quarter ended on September 30, 2010.

 
1

--------------------------------------------------------------------------------

 

(b)           The definition of “EBITDA” is deleted in its entirety and the
following is substituted in lieu thereof:
 
“EBITDA” means the sum of (i) the greater of (A) the sum of an amount equal to
10% of Surplus of AHIC, plus an amount equal to 10% of Surplus of HIC, each as
at the date of determination, and (B) the sum of AHIC Net Income for the four
fiscal quarters of AHIC ended on the date of determination, plus HIC Net Income
for the four fiscal quarters of HIC ended on the date of determination, plus
(ii) for Borrower and its Subsidiaries (other than AHIC and HIC for each
determination pursuant to this clause (ii)) on a consolidated basis, an amount
equal to Consolidated Net Income for the four fiscal quarters ended on the date
of determination, plus (A) the following to the extent deducted in calculating
such Consolidated Net Income: (1) Consolidated Interest Expenses for such
period, (2) the provision for federal, state, local and foreign income Taxes
payable by Borrower and its Subsidiaries for such period, (3) the amount of
depreciation and amortization expense for such period, and (4) without
duplication, other expenses of Borrower and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period, and minus (B) all non-cash items increasing Consolidated Net
Income for such period.
 
(c)           The definition of “Payment Date” is amended by deleting “Business
Day” and substituting “day” in lieu thereof.
 
(d)           The definition of “Revolving Commitment” is amended by deleting
“$5,000,000” and substituting “$15,000,000” in lieu thereof.
 
(e)           The definition of “Revolving Facility L/C Expiration Date” is
deleted in its entirety and the following is substituted in lieu thereof:
 
“Revolving Facility L/C Expiration Date” means the first to occur of (a) May 27,
2012, (b) the date the Revolving Facility L/C Commitment or the Revolving
Commitment is terminated pursuant to either Section 2.6 or 9.2, and (c) the date
the Obligations are accelerated.
 
(f)           Credit Agreement Section 1.1 is amended by adding the following in
alphabetical order:
 
“AHIC Net Income” means for any period, the amount of net income of AHIC
computed using the same information and in the same manner as was utilized in
preparing page 4, line 20 of the September 30, 2010 quarterly regulatory
financial statement of AHIC, utilizing the format promulgated by NAIC and filed
with the applicable Insurance Regulator, or if such format is changed after
September 30, 2010, the same type of information, computed in the same manner,
as contained on page 4, line 20 of such regulatory financial statement of AHIC
dated September 30, 2010.
 
“HIC Net Income” means for any period, the amount of net income of HIC computed
using the same information and in the same manner as was utilized in preparing
page 4, line 20 of the September 30, 2010 quarterly regulatory financial
statement of HIC, utilizing the format promulgated by NAIC and filed with the
applicable Insurance Regulator, or if such format is changed after September 30,
2010, the same type of information, computed in the same manner, as contained on
page 4, line 20 of such regulatory financial statement of HIC dated
September 30, 2010.

 
2

--------------------------------------------------------------------------------

 

“Revolving Facility L/C Commitment” means $5,000,000.
 
“Surplus” means (a) if the calculation is made as at the last day of the first
three fiscal quarters of AHIC or HIC, the amount of surplus as regards
policyholders, computed using the same information and in the same manner as was
utilized in preparing page 3, line 36 of the September 30, 2010 quarterly
regulatory financial statement of AHIC or HIC, respectively, utilizing the
format promulgated by NAIC and filed with the applicable Insurance Regulator, or
if such format is changed after September 30, 2010, the same type of
information, computed in the same manner, as contained on page 3, line 36 of
such regulatory financial statement of AHIC or HIC, respectively, dated
September 30, 2010, or (b) if the calculation is made as at the last day of the
fiscal year of AHIC or HIC, the amount of surplus as regards policyholders,
computed using the same information and in the same manner as was utilized in
preparing page 3, line 37 of the December 31, 2010 annual statements of AHIC or
HIC, respectively, utilizing the format promulgated by NAIC and filed with the
applicable Insurance Regulator, or if such format is changed after December 31,
2010, the same type of information, computed in the same manner, as contained on
page 3, line 37 of such regulatory financial statement of AHIC or HIC,
respectively, dated December 31, 2010.
 
(g)           Credit Agreement Section 1.1 is amended by deleting the
definitions of “Expenses Incurred,” “Expense Ratio,” “Losses Incurred,” “Loss
Ratio,” “Premiums Earned” and “Premiums Written”.
 
2.2           Amendment to Credit Agreement Section 2.5.  Credit Agreement
Section 2.5 is deleted in its entirety and the following is substituted in lieu
thereof:
 
2.5           Mandatory Prepayments.  On each date that the Revolving Facility
Outstanding Amount exceeds the Revolving Commitment, Borrower shall prepay the
Revolving Loans in an amount equal to such excess (each such prepayment made
after the Termination Date shall be applied to the unpaid scheduled installment
payments of the Revolving Loans in the inverse order of maturity) or, if no
Revolving Loans are outstanding, Cash Collateralize the Revolving Facility L/C
Obligations in an amount equal to such excess.  On each date that the Revolving
Facility L/C Obligations exceed the Revolving Facility L/C Commitment, Borrower
shall Cash Collateralize the Revolving Facility L/C Obligations in an amount
equal to such excess.  Each mandatory prepayment shall be accompanied by all
accrued and unpaid interest thereon.
 
2.3           Amendment to Credit Agreement Section 2.6.  Credit Agreement
Section 2.6 is deleted in its entirety and the following is substituted in lieu
thereof:
 
2.6           Termination and Reduction of Commitments.
 
(a)           Borrower shall have the right to terminate or reduce the Revolving
Commitment and Revolving Facility L/C Commitment at any time.  Each reduction
shall be in the minimum amount of $500,000 and a whole multiple of $100,000 in
excess thereof.

 
3

--------------------------------------------------------------------------------

 

(b)           On the Termination Date, the Revolving Commitment and Revolving
Facility L/C Commitment shall automatically reduce to zero and terminate.
 
(c)           Borrower shall not have any right to rescind any termination or
reduction.  Once terminated or reduced, the Revolving Commitment and Revolving
Facility L/C Commitment, respectively, may not be reinstated.
 
2.4           Amendment to Credit Agreement Section 3.1(a)(i).  Credit Agreement
Section 3.1(a)(i) is deleted in its entirety and the following is substituted in
lieu thereof:
 
(a)           (i)  Subject to the terms and conditions of this Agreement, Lender
agrees, (A) on any Business Day during the period from the Agreement Date until
the Revolving Facility L/C Commitment Expiration Date, to issue Revolving
Facility L/Cs for the account of Borrower and each L/C RIC, and to amend or
renew Revolving Facility L/Cs previously issued by it, in accordance with
Section 3.1(b), and (B) to honor drafts under the Revolving Facility L/Cs;
provided that Lender shall not be obligated to make any L/C Credit Extension
with respect to any Revolving Facility L/C, if as of the date of and before or
after giving effect to such L/C Credit Extension, (1) the Revolving Facility L/C
Obligations would exceed the Revolving Facility L/C Commitment, or (2) the
Revolving Facility Outstanding Amount would exceed the Revolving
Commitment.  Within the foregoing limits, and subject to the terms and
conditions hereof, Borrower’s ability to obtain Revolving Facility L/Cs shall be
fully revolving, and accordingly Borrower and each L/C RIC may, during the
foregoing period, obtain Revolving Facility L/Cs to replace Revolving Facility
L/Cs that have expired or that have been drawn upon and reimbursed.  The
Revolving Facility L/C Commitment is a subfacility of the Revolving Commitment
and not in addition to the Revolving Commitment.
 
2.5           Amendment to Credit Agreement Section 6.2(b).  Credit Agreement
Section 6.2(b) is amended by adding the following:
 
(v)           Within 60 days after the end of each fiscal quarter of Borrower, a
report analyzing the Combined Ratio for such fiscal quarter, such report to be
in form and substance satisfactory to Lender.
 
2.6           Amendment to Credit Agreement Section 6.9.  Credit Agreement
Section 6.9 is deleted in its entirety and the following is substituted in lieu
thereof:
 
6.9           Use of Proceeds.  Borrower shall use (a) the proceeds of the
Revolving Loans to (i) provide working capital to Borrower and Guarantors,
(ii) to acquire capital stock of or make capital contributions to a Person that
is either a Subsidiary on the Agreement Date or became a Subsidiary after the
Agreement Date as permitted by and in compliance with this Agreement, which
capital contribution will result in an increase of paid-in surplus of such
Subsidiary in an amount equal to such capital contribution, (iii) to acquire
surplus debentures issued by a RIC that is a Domestic Subsidiary of Borrower on
the Agreement Date, (iv) to make loans to Domestic Subsidiaries, (v) subject to
Section 5.3, to make Permitted Acquisitions, and (vi) to purchase capital stock
of Borrower; provided, that each such purchase is made in compliance with all
applicable Securities Laws, and (b) the Revolving Facility L/Cs and proceeds of
the Revolving Facility L/Cs to secure the performance of Borrower and/or an L/C
RIC pursuant to Reinsurance Agreements to which it is or they are a party or
such other purpose as Lender may permit in its discretion.

 
4

--------------------------------------------------------------------------------

 

2.7           Amendment to Credit Agreement Section 7.3.  Credit Agreement
Section 7.3 is deleted in its entirety and the following is substituted in lieu
thereof:
 
7.3           Combined Ratio.  Borrower shall not permit the Combined Ratio,
determined as at the last day of any fiscal quarter of Borrower, to be greater
than (a) 102%, with respect to any fiscal quarter of Borrower ended on or before
September 30, 2011, or (b) 100%, with respect to any fiscal quarter of Borrower
beginning on or after October 1, 2011.
 
2.8           Amendment to Credit Agreement Section 9.2(a).  Credit Agreement
Section 9.2(a) is amended by adding “and the Revolving Facility L/C Commitment”
after “Revolving Commitment.”
 
2.9           Amendment to Credit Agreement Section 9.2(b).  Credit Agreement
Section 9.2(b) is amended by adding “and the Revolving Facility L/C Commitment”
after “Revolving Commitment.”
 
2.10           Amendment to Credit Agreement Exhibit J (Compliance
Certificate).  Credit Agreement Exhibit J (Compliance Certificate) is deleted in
its entirety and a new Exhibit J, in the form of Exhibit J to this Eighth
Amendment, is substituted in lieu thereof.
 
2.11           Amendment to Credit Agreement Schedule 8.1
(Subsidiaries).  Credit Agreement Schedule 8.1 (Subsidiaries) is deleted in its
entirety and a new Schedule 8.1, in the form of Schedule 8.1 to this Eighth
Amendment, is substituted in lieu thereof.
 
ARTICLE III


Conditions Precedent
 
3.1           Conditions.  The effectiveness of this Eighth Amendment is subject
to the satisfaction of the following conditions precedent:
 
(a)           Documents.  Lender shall have received the following in number of
counterparts and copies as Lender may request:
 
(i)           Eighth Amendment.  This Eighth Amendment executed by Borrower,
each other Obligor and Lender.
 
(ii)           Sixth Restated Revolving Note.  The duly executed Sixth Restated
Revolving Note, in the form of attached Exhibit A, payable to the order of
Lender and in an amount equal to the Revolving Commitment.
 
(iii)           Obligor Proceedings.  Evidence that all corporate, limited
liability company and partnership proceedings of each Obligor and each other
Person (other than Lender) taken in connection with the transactions
contemplated by this Eighth Amendment and the other Loan Documents shall be
reasonably satisfactory in form and substance to Lender; and Lender shall have
received copies of all documents or other evidence which Lender may reasonably
request in connection with such transactions.

 
5

--------------------------------------------------------------------------------

 

(iv)           Expenses.  Reimbursement for reasonable Attorney Costs incurred
through the date hereof.
 
(v)           Other Documents.  In form and substance satisfactory to Lender,
such other documents, instruments and certificates as Lender may reasonably
require in connection with the transactions contemplated hereby.
 
(b)           No Default.  No Default or Event of Default shall exist after
giving effect to this Eighth Amendment (other than the Event of Default
described in the Waiver Agreement dated November 2010, among Lender, Borrower
and the other Obligors).
 
(c)           Representations and Warranties.
 
(i)           All of the representations and warranties contained in
Article VIII of the Credit Agreement, as amended hereby, and in the other Loan
Documents shall be true and correct on and as of the date of this Eighth
Amendment with the same force and effect as if such representations and
warranties had been made on and as of such date, except to the extent such
representations and warranties speak to a specific date.
 
(ii)           All of the representations and warranties contained in Article V
shall be true and correct on and as of the date hereof and subject to any waiver
previously delivered by Lender to Borrower.
 
ARTICLE IV


Ratification
 
4.1           Ratification.  The terms and provisions set forth in this Eighth
Amendment shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Eighth Amendment, the terms and provisions of the Credit Agreement and the
other Loan Documents are ratified and confirmed and shall continue in full force
and effect.  Each Obligor agrees that the Credit Agreement, as amended hereby,
and the other Loan Documents to which it is a party or subject shall continue to
be legal, valid, binding and enforceable in accordance with their respective
terms.
 
ARTICLE V


Representations and Warranties


 
5.1           Representations and Warranties of all Obligors.  Each Obligor
hereby represents and warrants to Lender that (a) the execution, delivery and
performance of this Eighth Amendment and any and all other Loan Documents
executed and/or delivered in connection herewith have been authorized by all
requisite action on the part of such Obligor and will not violate any
organizational document of such Obligor, (b) the representations and warranties
contained in the Credit Agreement, as amended hereby, and each other Loan
Document are true and correct on and as of the date hereof as though made on and
as of the date hereof, except to the extent such representations and warranties
speak to a specific date, (c) no Default or Event of Default exists (other than
the Event of Default described in the Waiver Agreement dated November 2010,
among Lender, Borrower and the other Obligors), and (d) such Obligor is in full
compliance with all covenants and agreements contained in the Credit Agreement,
as amended hereby, and the other Loan Documents to which it is a party or it or
its property is subject.

 
6

--------------------------------------------------------------------------------

 

ARTICLE VI


Miscellaneous
 
6.1           Reference to Credit Agreement.  Each of the Loan Documents,
including the Credit Agreement and any and all other agreements, documents, or
instruments now or hereafter executed and delivered pursuant to the terms hereof
or pursuant to the terms of the Credit Agreement as amended hereby, are hereby
amended so that any reference in such Loan Documents to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.
 
6.2           Severability.  The provisions of this Eighth Amendment are
intended to be severable.  If  for any reason any provision of this Eighth
Amendment shall be held invalid or unenforceable in whole or in part in any
jurisdiction, such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability without in any manner
affecting the validity or enforceability thereof in any other jurisdiction or
the remaining provisions hereof in any jurisdiction.
 
6.3           Counterparts.  This Eighth Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Eighth Amendment by signing
any such counterpart.
 
6.4           GOVERNING LAW.  THIS EIGHTH AMENDMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
TEXAS.  THE LOAN DOCUMENTS ARE PERFORMABLE IN SAN ANTONIO, BEXAR COUNTY, TEXAS,
AND BORROWER, EACH L/C RIC AND LENDER WAIVE THE RIGHT TO BE SUED
ELSEWHERE.  BORROWER, EACH L/C RIC AND LENDER AGREE THAT THE STATE AND FEDERAL
COURTS OF TEXAS LOCATED IN SAN ANTONIO, TEXAS SHALL HAVE JURISDICTION OVER
PROCEEDINGS IN CONNECTION WITH THIS EIGHTH AMENDMENT AND THE OTHER LOAN
DOCUMENTS.
 
6.5           ENTIRE AGREEMENT.  THIS WRITTEN AGREEMENT, TOGETHER WITH THE OTHER
LOAN DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT
BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES HERETO.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.
 
The Remainder of This Page Is Intentionally Left Blank.

 
 
7

--------------------------------------------------------------------------------

 

Executed as of the date first written above.
 
BORROWER:
HALLMARK FINANCIAL SERVICES, INC.
                   
By:
     
Jeffrey R. Passmore
   
Chief Accounting Officer
       
L/C RICs:
AMERICAN HALLMARK INSURANCE COMPANY OF TEXAS
       
HALLMARK INSURANCE COMPANY (formerly known as Phoenix Indemnity Insurance
Company)
                   
By:
     
Jeffrey R. Passmore
   
Chief Financial Officer



 
Eighth Amendment to First Restated Credit Agreement - Signature Page

 
 

--------------------------------------------------------------------------------

 

OTHER OBLIGORS:
 
ACO HOLDINGS, INC.
ALLRISK INSURANCE AGENCY, INC.
AMERICAN HALLMARK AGENCIES, INC.
AMERICAN HALLMARK GENERAL AGENCY, INC.
EFFECTIVE CLAIMS MANAGEMENT, INC.
HALLMARK CLAIMS SERVICE, INC.
HALLMARK FINANCE CORPORATION
AMERICAN HALLMARK INSURANCE SERVICES, INC. (formerly known as Hallmark General
Agency, Inc.)
HALLMARK UNDERWRITERS, INC.






By: ________________________________________
 
Jeffrey R. Passmore

 
Chief Financial Officer and Treasurer





AEROSPACE CLAIMS MANAGEMENT GROUP, INC.
AEROSPACE HOLDINGS, LLC
AEROSPACE SPECIAL RISK, INC.
TGA INSURANCE MANAGERS, INC. (formerly known as Texas General Agency, Inc.)
TGA SPECIAL RISK, INC.






By: ________________________________________
 
Jeffrey R. Passmore

 
Vice President





AEROSPACE FLIGHT, INC.






By: ________________________________________
 
Cecil R. Wise

 
Secretary





AEROSPACE INSURANCE MANAGERS, INC.






By: ________________________________________
 
Jeffrey R. Passmore

 
Senior Vice President





Eighth Amendment to First Restated Credit Agreement - Signature Page

 
 

--------------------------------------------------------------------------------

 

PAN AMERICAN ACCEPTANCE
CORPORATION






By: ________________________________________
 
Jeffrey R. Passmore

 
Chief Financial Officer





Eighth Amendment to First Restated Credit Agreement - Signature Page

 
 

--------------------------------------------------------------------------------

 

LENDER:
THE FROST NATIONAL BANK
             
By: ________________________________________
 
Print Name: __________________________________
 
Print Title: ___________________________________



 
Eighth Amendment to First Restated Credit Agreement - Signature Page

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Revolving Note
 
 
Exhibit A – Revolving Note – Cover Page
 
 

--------------------------------------------------------------------------------

 

Exhibit J


Compliance Certificate
 
 
Exhibit J –  Compliance Certificate – Cover Page
 
 

--------------------------------------------------------------------------------

 

Schedule 8.1


Subsidiaries
 
Subsidiaries of Hallmark Financial Services, Inc.
 
Name
Jurisdiction of
Percentage
 
Organization
Ownership
     
ACO Holdings, Inc.
Texas
100%
American Hallmark Insurance Co. of Texas
Texas
100%
Effective Claims Management, Inc.
Texas
100%
American Hallmark Ins. Services Inc.
   
(Formerly Hallmark General Agency, Inc.)
Texas
100%
Hallmark Insurance Company
   
(Formerly Phoenix Indemnity Ins. Co.)
Arizona
100%
Aerospace Holdings, LLC
Texas
100%
Pan American Acceptance Corp.
Texas
100%
TGA Insurance Managers, Inc.
   
(Formerly Texas General Agency, Inc.)
Texas
100%
TGA Special Risk, Inc.
Texas
100%
Heath XS, LLC
New Jersey
80%
Hardscrabble Data Solutions
New Jersey
80%
Citon Agency, Inc.
Florida
49%
     
Subsidiaries of ACO Holdings, Inc.
         
Name
Jurisdiction of
Percentage
 
Organization
Ownership
     
American Hallmark General Agency, Inc.
Texas
100%
Hallmark Claims Service, Inc.
Texas
100%
     
Subsidiaries of American Hallmark General Agency, Inc.
       
Name
Jurisdiction of
Percentage
 
Organization
Ownership
           
Allrisk Insurance Agency, Inc.
Texas
100%
American Hallmark Agencies, Inc.
Texas
100%
Hallmark Underwriters, Inc.
Texas
100%
Hallmark Finance Corporation
Texas
100%

 
Schedule 8.1 – Subsidiaries – Page 1
 
 

--------------------------------------------------------------------------------

 


Subsidiaries of Aerospace Holdings, LLC
         
Name
Jurisdiction of
Percentage
 
Organization
Ownership
     
Aerospace Insurance Managers, Inc.
Texas
100%
Aerospace Special Risk, Inc.
Texas
100%
Aerospace Claims Management Group, Inc.
Texas
100%
Aerospace Flight, Inc.
Texas
100%
Mannequin PCC Limited Cell A22
Guernsey
       
Subsidiaries of American Hallmark Insurance Company of Texas.
       
Name
Jurisdiction of
Percentage
 
Organization
Ownership
     
Hallmark Specialty Insurance Company
   
(Formerly Gulf States Insurance Company)
Oklahoma
100%
CYR Insurance Management Company
Texas
100%
     
Companies Controlled by CYR Insurance Management Company
       
Name
Jurisdiction of
Percentage
 
Organization
Ownership
     
Hallmark County Mutual Ins. Co.
   
(Formerly State and County Mutual
Texas (County
Not owned.
Insurance Company)
Mutual)
(100% controlled thru
 
 
 Management    
Agreement)
     
Subsidiaries of Hallmark Insurance Company of Texas.
       
Name
Jurisdiction of
Percentage
 
Organization
Ownership
     
State Auto National Insurance Company
Ohio
100%



 
Schedule 8.1 – Subsidiaries – Page 2
 
 

--------------------------------------------------------------------------------

 
